 



Exhibit 10.12
1999 EMPLOYEE STOCK PURCHASE PLAN
(AS AMENDED BY THE BOARD OF DIRECTORS ON NOVEMBER 13, 2006)
     1. Purpose.
          This Newpark Resources, Inc. 1999 Employee Stock Purchase Plan (the
“Plan”) is intended as an incentive to encourage stock ownership by employees of
Newpark Resources, Inc., a Delaware corporation (“Newpark”), and Subsidiaries
which it may have from time to time (Newpark and its Subsidiaries together being
referred to herein as the “Company”), so that they may acquire a proprietary
interest, or increase their proprietary interest, in the Company, and to
encourage them to remain in the employ of the Company and its Subsidiaries.
“Subsidiary” shall mean each corporation which (i) is or becomes a “subsidiary
corporation” of Newpark, within the definition contained in Section 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”), (ii) conducts its
principal business operations in the United States, and (iii) is designated to
have its employees participate in this Plan by the Committee (as defined below).
It is further intended that the Plan qualify as an “employee stock purchase
plan” within the meaning of Section 423 of the Code.
     2. Administration.
          2.1 The Plan shall be administered by the Compensation Committee (the
“Committee”) of Newpark’s Board of Directors (the “Board”). Each member of the
Committee shall be a “Non-Employee Director” as that term is defined in
Rule 16b-3 promulgated by the Securities and Exchange Commission pursuant to the
Securities and Exchange Act of 1934, as amended, but no action of the Committee
shall be invalid if this requirement is not met. The Committee shall select one
of its members as Chairman and shall act by vote of a majority of a quorum or by
unanimous written consent. A majority of its members shall constitute a quorum.
The Committee shall be governed by the provisions of the Company’s Bylaws and of
Delaware law applicable to the Board, except as otherwise provided herein or
determined by the Board.
          2.2 The Committee shall have full and complete authority, in its
discretion, but subject to the express provisions of the Plan: to designate
which corporations shall be “Subsidiaries” under this Plan, to determine when
the first offering shall be made; to determine the aggregate number of shares of
common stock, $0.01 par value per share, of Newpark (“Common Stock”), to be made
available for each offering, and to adopt such rules and regulations and to make
all other interpretations, constructions or determinations deemed necessary or
desirable for the administration of the Plan in its discretion. All
interpretations and constructions of the Plan by the Committee, and all of its
actions hereunder, shall be binding and conclusive on all persons for all
purposes.
          2.3 The Company hereby agrees to indemnify and hold harmless each
Committee member and each employee of the Company, and the estate and heirs of
such Committee member or employee, against all claims, liabilities, expenses,
penalties, damages or other pecuniary losses, including legal fees, which such
Committee member or employee or his or her estate or heirs may suffer as a
result of his or her responsibilities, obligations or duties in connection with
the Plan, to the extent that insurance, if any, does not cover the payment of
such items.
     3. Eligibility.
          3.1 Each regular full-time employee of the Company shall be eligible
to participate in the Plan, provided such employee has been employed
continuously by the Company for at least 90 days as of the Effective Date or any
subsequent Offering Date (in each case as defined in paragraph 4 below).
          3.2 The term “employee” shall have the same meaning as the term
“employee” as defined in Treasury Regulation Section 1.421-7(h), and shall
include officers, directors who are also employees and employees on Participant
Leaves of Absence (as defined in paragraph 22), but shall exclude employees
whose customary employment is for less than 20 hours per week or for less than
five months in any calendar year.
          3.3 Any provision of the Plan to the contrary notwithstanding, no
employee shall be granted an award:

 



--------------------------------------------------------------------------------



 



          (a) if, immediately after the grant, such employee would own stock,
and/or hold outstanding options to purchase stock, possessing 5% or more of the
total combined voting power or value of all classes of stock of Newpark or of
any subsidiary or parent of Newpark, determinations of employee stock ownership
being made for this purpose in accordance with Section 424(d) of the Code; or
          (b) which permits such employee’s rights to purchase stock under all
employee stock purchase plans (within the meaning of Section 423 of the Code)
for the Company to accrue at a rate which exceeds $10,000 in fair market value
of such stock (determined at the time the award is made) for each calendar year
in which such award would be outstanding at any time, within the meaning of
Section 423(b)(8) of the Code.
     4. Offering Dates.
          The Plan will be implemented by a continuous series of offerings, each
of which shall commence on the first business day after the completion of the
immediately prior offering (the “Offering Date”) and shall terminate six months
after the applicable Offering Date (the “Termination Date”). The first offering
shall be made as soon after stockholder approval of the Plan as is determined by
the Committee in its sole discretion (the “Effective Date”). No offering shall
be made if in the opinion of the Committee the Common Stock available under the
Plan has been so substantially exhausted as to make an offering to all eligible
employees impractical under the Plan.
     5. Participation.
          An eligible employee may become a participant by completing and filing
an authorization for a payroll deduction on the form provided by the Committee.
Payroll deductions shall become effective on the first Offering Date after a
participant has filed an authorization and shall terminate upon the earlier to
occur of (i) the participant’s request to have payroll deductions discontinued,
as set forth in paragraph 6.3, or (ii) the ceasing for any reason of the
participant to meet the eligibility requirements of paragraph 3, in which event
the provisions of paragraph 9.2 shall apply. Each participant will receive an
award on each Offering Date, and all participants will have the same rights and
privileges under the Plan.
     6. Payroll Deductions.
          6.1 At the time a participant files an authorization for a payroll
deduction, he or she shall elect to have deductions made from his or her
Annualized Base Pay, as hereinafter defined, on each payday during the time he
or she is a participant. The minimum deduction permitted hereunder shall be
$5.00 per week, and the maximum deduction shall be 10% of the participant’s
Annualized Base Pay. For purposes of the Plan, the term “Annualized Base Pay”
shall mean the participant’s current annualized base pay from the Company
(excluding overtime and all other extra compensation such as bonuses and
contributions to pension, profit sharing, health and life insurance and other
plans).
          6.2 All payroll deductions made for a participant shall be credited to
his or her account under the Plan and held with other Company funds. A
participant may not make any separate cash payment into such account, except as
provided in paragraph 22.
          6.3 A participant may elect to have payroll deductions completely
discontinued at any time, but an election to discontinue payroll deductions
during an offering shall be deemed to be an election to withdraw pursuant to
paragraph 9.1. No change in payroll deductions other than complete
discontinuance can be made during an offering, and, specifically, once an
offering has commenced, a participant may not alter the rate of his or her
payroll deductions for such offering.
     7. Granting of Awards.
          7.1 On each Offering Date, the Committee shall determine the number of
available shares of Common Stock which will be sold to participants in such
offering. On each Offering Date, each participant shall be granted an award to
purchase up to that number of available shares which is equal to the total
number of available shares for such offering multiplied by a fraction, the
numerator of which is the amount of payroll deductions from such

 



--------------------------------------------------------------------------------



 



participant’s Annualized Base Pay authorized by such participant for the
offering period beginning on such Offering Date, and the denominator of which is
the total amount of payroll deductions from the Annualized Base Pay of all
participants authorized by such participants for the offering period beginning
on such Offering Date. The purchase price of each such share shall be the lower
of:
          (a) 95% of the fair market value per share of the Common Stock on the
Offering Date, or
          (b) 95% of the fair market value per share of the Common Stock on the
Termination Date.
          7.2 The fair market value of a share of Common Stock shall be equal to
the closing price of the Common Stock for the last preceding day on which
Newpark’s shares were traded, and the method for determining the closing price
shall be determined by the Committee.
     8. Exercise of Awards.
          8.1 Unless a participant gives written notice to the Committee as
hereinafter provided, the participant’s award will be exercised automatically
for such participant on the Termination Date for the purchase of as many full
shares of Common Stock (no fractional shares shall be issued under this Plan) as
the accumulated payroll deductions in such participant’s account at that time
will purchase at the applicable purchase price (but not to exceed the maximum
number of shares subject to the award), and such shares shall be credited to the
participant’s account at such time. The amount remaining in the account of a
participant after the exercise in full of an award shall be carried forward in
the participant’s account and be available for the next succeeding offering to
the extent such remaining amount is attributable to fractional shares; such
remaining amount shall be refunded to the participant to the extent it exceeds
the amount attributable to fractional shares.
          8.2 No participant may purchase during any calendar year Common Stock
under this and all other employee stock purchase plans (within the meaning of
Section 423 of the Code) of the Company having a fair market value (determined
at the time the award is made) in excess of $10,000. When a participant has
purchased the maximum amount of stock which may be purchased in any calendar
year, all amounts credited to such participant’s account under the Plan in
excess of the amount applied to the purchase of such stock shall be returned to
the participant, payroll deductions for the participant shall cease and the
participant shall be ineligible to participate in any additional offering during
such calendar year.
          8.3 Upon a participant’s death, the participant’s beneficiary (or
executor or administrator, as determined under paragraph 12) shall have the
right to elect, by written notice given to the Committee before the earlier of
the Termination Date of the current offering or the expiration of a period of
60 days beginning with the date of the participant’s death, either to:
          (a) withdraw all of the payroll deductions previously credited to the
participant’s account, or
          (b) apply to the exercise of the participant’s award any amount in
such participant’s account as of the date of death, and thereby purchase Common
Stock on the Termination Date next following the date of the participant’s
death, with any excess payroll deductions in such account being returned to such
beneficiary (or other person entitled thereto under paragraph 12) without
interest.
     If the Committee does not receive any such written notice of election
within the time specified in this paragraph 8.3, the beneficiary (or executor or
administrator, as determined under paragraph 12) shall be deemed to have
automatically elected to exercise the participant’s award pursuant to
subparagraph (b) of this paragraph 8.3.
     9. Withdrawal.
          9.1 By written notice to the Committee at any time during any
offering, a participant may elect to withdraw all the accumulated payroll
deductions in such participant’s account as of the Termination Date of such
offering, without interest. A participant shall be deemed to have elected to
make such a withdrawal if such participant elects to discontinue payroll
deductions completely during an offering as described in paragraph 6.3. A

 



--------------------------------------------------------------------------------



 



participant who withdraws all or any part of the amount credited to such
participant’s account during an offering, or who elects to discontinue payroll
deductions completely during an offering under paragraph 6.3, shall be deemed to
have given notice of his or her intention to cease to be a participant for that
offering and any succeeding offerings, and all payroll deductions under the Plan
with respect to such participant shall be discontinued; provided, however, that
such participant may become a participant in any succeeding offering for which
he or she is otherwise eligible in accordance with the Plan, if the participant
files with the Committee a new authorization for payroll deductions in
accordance with paragraph 5.
          9.2 Upon the ceasing of a participant to meet the eligibility
requirements of paragraph 3, or the termination of the participant’s employment
for any reason, including retirement, except as provided in paragraph 8.3, he or
she shall immediately cease to be a participant, any award which he or she may
have been granted under the Plan shall immediately expire and shall not be
exercised, and the payroll deductions and shares previously credited to his or
her account shall be returned to him or her within 30 days after such cessation
or termination, without interest.
     10. Delivery.
          As promptly as practicable after each Termination Date, the Company
will deliver to each participant, as appropriate, any Common Stock purchased
upon the exercise of his or her award and any cash to which he or she may be
entitled.
     11. Stock.
          11.1 The stock to be sold to participants under the Plan shall be
Common Stock of Newpark. The maximum number of shares of Common Stock which
shall be made available for sale under the Plan during all offerings under the
Plan shall be 1,000,000 shares, subject to adjustment upon changes in
capitalization of the Company as provided in paragraph 15.
          11.2 Stock to be delivered to a participant under the Plan will be
registered in the name of the participant.
          11.3 No participant will have any interest in stock covered by an
award until such award has been exercised. Any shares which are subject to sale
pursuant to an award made under the Plan but which are not purchased on the
Termination Date of the related offering shall be available for sale pursuant to
awards made in subsequent offerings under the Plan.
     12. Designation of Beneficiary.
          A participant may file with the Committee, and change from time to
time, a written designation of a beneficiary who is to receive any payroll
deductions and shares of Common Stock credited to the participant’s account
under the Plan in the event of such participant’s death. Upon receipt by the
Committee at the participant’s death of proof of the identity and existence of a
beneficiary validly designated by the participant under the Plan, the Company
shall deliver such Common Stock and cash to such beneficiary. In the event of
the death of a participant who has not filed a written designation of a
beneficiary, the Company shall deliver such cash and Common Stock to the
executor or administrator of the estate of the participant, or, if no such
executor or administrator has been appointed (to the knowledge of the
Committee), at the direction of the Committee acting in its discretion, to the
spouse or to any one or more dependents or relatives of the participant, or, if
no spouse, dependent, or relative is known to the Committee, to such other
person as the Committee may designate. No designated beneficiary shall, prior to
the death of the participant, acquire any interest in the cash or Common Stock
credited to a participant’s account under the Plan.
     13. Transferability.
          Neither awards, payroll deductions credited to a participant’s account
nor any rights to receive Common Stock under the Plan may be assigned,
transferred, pledged, or otherwise disposed of in any way by the participant,

 



--------------------------------------------------------------------------------



 



except that payroll deductions and shares credited to a participant’s account
shall be transferable by will or the laws of descent and distribution or as
provided by paragraph 12. Any attempted assignment, transfer, pledge or other
disposition prohibited by the preceding sentence shall be without effect, except
that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 9.
     14. Use of Funds.
          All payroll deductions received or held by the Company under the Plan
may be used by the Company for any corporate purpose, and the Company shall not
be obligated to segregate such payroll deductions.
     15. Changes in Capitalization.
          15.1 The number and class of shares of stock covered by each
outstanding award, the purchase price per share thereof, and the maximum number
and class of shares of stock issuable upon exercise of all awards under the Plan
shall be proportionately adjusted in the event of any increase or decrease in
the number of the issued shares of Common Stock of the Company which results
from a split-up or consolidation of shares, payment of a stock dividend or
dividends exceeding a total of 2.5% for which the record dates occur in any one
fiscal year, a recapitalization (other than the conversion of convertible
securities according to their terms), a combination of shares or other like
capital adjustment, so that upon exercise of the award, the participant shall
receive the number and class of shares such participant would have received had
such participant been the holder of the number of shares of Common Stock for
which the award is being exercised upon the date of such change or increase or
decrease in the number of issued shares of the Company. If any adjustment
hereunder would create a fractional share or a right to acquire a fractional
share, such fractional share shall be disregarded and the number of shares
available under this Plan or the number of shares to which any participant is
entitled shall be the next lower number of whole shares, rounding all fractions
downward.
          15.2 Upon a reorganization, merger or consolidation of Newpark with
one or more corporations as a result of which Newpark is not the surviving
corporation or in which Newpark survives as a wholly-owned subsidiary of another
corporation, or upon a sale of all or substantially all of the property of the
Company to another corporation, or any dividend or distribution to stockholders
of more than ten percent (10%) of the Company’s assets, adequate adjustment or
other provisions shall be made by the Company or other party to such transaction
so that there shall remain and/or be substituted for the Common Stock subject to
each award, the shares, securities, cash or assets which would have been
issuable in respect of such award, as if the participant had been the owner of
such Common Stock as of the applicable date. Any share, securities, cash or
assets so substituted shall be subject to similar successive adjustments.
     16. Securities Registration.
          16.1 If the Company shall deem it necessary to register under the
Securities Act of 1933, as amended (the “Securities Act”), or other applicable
statutes any shares with respect to which an award shall have been made, then
the Company will use reasonable efforts to maintain the effectiveness of a
Registration Statement under the Securities Act before delivery of such shares.
If the shares of stock of the Company shall be listed on any national securities
exchange at the time of exercise of any award, then whenever required, the
Company shall make prompt application for the listing on such stock exchange of
such shares, at the sole expense of the Company.
          16.2 Notwithstanding any other provision of this Plan or any award
hereunder, the Company shall be under no obligation to issue shares under the
Plan while, in the opinion of its counsel, any applicable legal requirement for
the issuance of such shares may not be satisfied, including but not limited to
the requirements of the Securities Act and Delaware or other state securities
laws. The Company shall use its best efforts to satisfy all such applicable
legal requirements. If any shares are issued upon exercise of an award under the
Plan without registration under the Securities Act, then the award shares shall
bear a suitable restrictive legend and the acceptance of such Award Shares shall
be subject to the execution of an investment letter by the participant, in form
and substance satisfactory to the Committee.

 



--------------------------------------------------------------------------------



 



     17. Amendment or Termination.
          The Board may at any time terminate or amend the Plan. No such
termination shall affect awards previously made, nor may an amendment make any
change in any award theretofore granted which would adversely affect the rights
of any participant, nor may an amendment be made without prior approval of the
stockholders of the Company if such amendment would:
          (a) Permit the sale of more shares of Common Stock than are authorized
under paragraph 11 of the Plan;
          (b) Effect any change in the designation of eligible employees under
paragraph 3 of the Plan; or
          (c) Materially increase the benefits accruing to participants under
the Plan.
     18. Application of Proceeds.
          Proceeds from the sale of award shares shall constitute a part of the
general funds of the Company.
     19. Successors in Interest.
          The provisions of this Plan and the actions of the Committee shall be
binding on all heirs and successors of the Company and each participant.
     20. Withholding Taxes.
          The Company shall have the right at the time of purchase of any shares
of Common Stock hereunder to make adequate provision for any federal, state,
local or foreign taxes which it believes are or may be required by law to be
withheld with respect to such purchase, to ensure the payment of any such taxes,
including by withholding from the participant’s salary.
     21. Continued Employment.
          This Plan and awards hereunder shall not impose any obligation on the
Company to continue to employ any participant. Moreover, no provision of this
Plan or any document executed or delivered pursuant hereto shall be deemed
modified in any way by any employment contract between a participant (or other
employee) and the Company.
     22. Leaves of Absence.
          22.1 For purposes of participation in this Plan, a person on leave of
absence shall be deemed to be an employee for the first 90 days of such leave of
absence, or, if longer, the period for which the participant’s reemployment is
guaranteed by statute (a “Participant Leave Of Absence”).
     Such employee’s employment for all purposes of this Plan, and such
employee’s participation in this Plan and right to exercise any award, shall be
deemed to have terminated at the close of business on the last day of such
Participant Leave Of Absence and the provisions of paragraph 6.3 shall apply,
unless such employee returns to employment (as defined in paragraph 3.2) before
the close of business on such last day. Termination by the Company of any
Participant’s Leave of Absence, other than termination of such Participant Leave
of Absence on return to employment (as defined in paragraph 3.2), shall
terminate such employee’s employment for all purposes of this Plan, and shall
terminate such employee’s participation in the Plan and right to exercise any
award, and the provisions of paragraph 6.3 shall apply.
          22.2 While a participant is on a Participant Leave Of Absence treated
as employment under the provisions of paragraph 22.1, such participant shall
have the right to continue participation in the Plan, and to apply to the
exercise of awards (i) any amounts in such participant’s account as of the
commencement of such Participant Leave Of Absence, (ii) any amounts which the
participant authorizes the Company to deduct from any payments made by the
Company to such participant during such Participant Leave Of Absence, and
(iii) any amounts paid by the participant to the Company to the extent that the
amounts set forth in clauses (i) and (ii) of this sentence are less

 



--------------------------------------------------------------------------------



 



than the amounts such participant could have had deducted from such
participant’s Annualized Base Pay if such participant had actually worked for
the Company during the period of his or her Participant Leave Of Absence.
     23. Term of Plan.
          This Plan was adopted by the Board as of March 25, 1999, approved by
the stockholders of Newpark as of May 26, 1999, and shall terminate on March 24,
2009. No award shall be made under the Plan after such termination, but awards
made prior thereto shall be unaffected by such termination.
     24. Governing Law.
          The Plan shall be construed in accordance with, and governed by, the
laws of the State of Delaware.
     25. Relationship to Other Employee Benefit Plans.
          The excess of the fair market value of Common Stock purchased
hereunder on its date of purchase over the amount actually paid for such Common
Stock hereunder shall not be deemed to be salary or other compensation to any
participant for purposes of any pension, thrift, profit-sharing, stock option or
any other employee benefit plan now maintained or hereafter adopted by the
Company.
     26. Other Documents.
          All documents prepared, executed or delivered in connection with this
Plan shall be, in substance and form, as established and modified by the
Committee or by persons under its direction and supervision; provided, however,
that all such documents shall be subject in every respect to the provisions of
this Plan, and in the event of any conflict between the terms of any such
document and this Plan, the provisions of this Plan shall prevail.
     27. Notices.
          All notices or other communications by a participant to the Committee
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Committee at the location or by the
person designated by the Committee for the receipt thereof.
     28. Severability.
          If any of the provisions of the Plan shall be held invalid, the
remainder of the Plan shall not be affected thereby.

 